 

Case: 4:20-cv-01023-DCN Doc #: 2 Filed: 05/15/20 1 of 4. PagelD #: 14

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
Terry Richardson, ) CASE NO. 4:20 CV 1023
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
v. )
) MEMORANDUM OPINION
) AND ORDER.
Mark K. Williams, )
)
)
Respondent. )
Background

Pro se Petitioner Terry Richardson is a federal inmate confined at the Federal
Correctional Institution Elkton (“Elkton”). He has filed an “Emergency Petition for a Writ of
Habeas Corpus Pursuant to 28 U.S.C. § 2241,” seeking immediate release to home confinement
on the basis the COVID-19 virus. (Doc. No. 1.)

Petitioner contends the conditions under which is incarcerated at Elkton, where COVID-
19 is “currently ravaging the facility,” violate his rights under the Eighth Amendment. (/d. at 2.)
He asserts he suffers from gastritis, chronic bronchitis, and asthma and contends the Bureau of
Prisons (“BOP”) is failing to provide a safe and healthy environment for him. (Ud. at 3,5.) He
does not represent that he has exhausted his administrative remedies with respect to his claim for
release. Rather, he asserts that “[n]one of Elkton[’]s administrative procedure . . . is adequate

under the extreme and infectious conditions inside Elkton” and that his life could be lost by

 
 

 

Case: 4:20-cv-01023-DCN Doc #: 2 Filed: 05/15/20 2 of 4. PagelD #: 15

attempting to exhaust. (d. at 7.)
Standard of Review and Discussion

Federal district courts must conduct an initial review of habeas corpus petitions. See 28
U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir. 2011).
A court must deny a petition "if it plainly appears from the petition and any attached exhibits that
the petitioner is not entitled to relief" in the district court. Rule 4 of the Rules Governing § 2254
Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

For the following reasons, the Petition is dismissed without prejudice.

Before a prisoner may seek habeas corpus relief under § 2241, he must first exhaust his
administrative remedies within the BOP. Settle v. Bureau of Prisons, No. 16-5279, 2017 WL
8159227, at *2 (6th Cir. Sept. 20, 2017). Where “it is apparent on the face of a § 2241 petition
that the petitioner has not exhausted his administrative remedies, a district court may sua sponte
dismiss the petition without prejudice.” Jd.

Exhaustion of administrative remedies serves two main purposes: 1) it “protects
administrative agency authority,” by ensuring that an agency has an opportunity to review and
revise its actions before litigation is commenced, which preserves both judicial resources and
administrative autonomy; and 2) it promotes efficiency because “[c|laims generally can be
resolved much more quickly and economically in proceedings before an agency than in litigation
in federal court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006) (citing McCarthy v. Madigan, 503
U.S. 140, 145 (1992)). In addition, exhaustion of available administrative procedures also
ensures that the Court has an adequate record before it to review the agency action in question.

Woodford, 548 U.S. at 89. See also Detroit Newspaper Agency v. N.L.R.B., 286 F.3d 391, 396

2.

 
 

 

 

Case: 4:20-cv-01023-DCN Doc #: 2 Filed: 05/15/20 3 of 4. PagelD #: 16

(6th Cir. 2002) (“The purpose of the exhaustion doctrine is to allow an administrative agency to
perform functions within its special competence, to make a factual record, to apply its expertise
and to correct its own errors so as to moot judicial controversies.”) (quoting Shawnee Coal Co. v.
Andrus, 661 F.2d 1083, 1092 (6th Cir. 1981) (other citations omitted)).

While the court understands Petitioner’s legitimate concern —- shared by society in
general — over minimizing exposure to the novel coronavirus and the serious health risks it
presents, the court agrees with other district courts that have held it is necessary for federal
prisoners to demonstrate they have exhausted their administrative remedies with the BOP before
seeking relief under § 2241 due to COVID-19 circumstances. See, e.g., Bronson v. Carvaljal,
Case No. 4: 20-cv-914, 2020 WL 2104542, at *2 (N.D. Ohio May 1, 2020) (Lioi, J.); Simmons v.
Warden, FCI-Ashland, No. 20-040-WOB, 2020 WL 1905289, at *3 (E.D. Ky. Apr. 17, 2020).
As the court reasoned in Bronson, “the same prudential concerns surrounding the enforcement of
the exhaustion requirement” for motions for compassionate release under 18 U.S.C. § 3582 due
to COVID-19 apply to a prisoner’s request for release via a § 2241 petition. See Bronson, 2020
WL 2104542, at **2-3 (noting that the BOP has procedures in place and is in the best position in
the first instance to determine which federal prisoners are suitable for home confinement based
on COVID risk factors).

Conclusion

Accordingly, in that the Petition on its face does not demonstrate that Petitioner has
exhausted his administrative remedies, the Petition is denied and this action is dismissed without
prejudice in accordance with 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Habeas

Corpus Cases. The court further certifies, pursuant to 28 U.S.C. § 1915(a)(@3), that an appeal from

-3-

 
 

 

Case: 4:20-cv-01023-DCN Doc #: 2 Filed: 05/15/20 4 of 4. PagelD #: 17

this decision could not be taken in good faith..

IT IS SO ORDERED.

   

 

DONALD C. NUGENT
UNITED STATES DISTRICT JUDGE

 

 
